Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and also the dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, the limitations “a lateral face opening at a front of the server chassis, defining an internal server chassis cavity behind the lateral face opening and internal to the server chassis, and enclosing, within the internal server chassis cavity, one or more heat producing computer components” are unclear since neither the written description nor the drawings appear to 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, and/or the claim objections must be shown or the feature(s) canceled from the claim(s) (see above rejection).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 5/10/21 is acknowledged. Therefore, Examiner will exam elected claims and specie.
Examiner’s note: claim 16 could be confuse regarding “the housing to from the cavity”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8-13, 15, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Sobti (US 20130344917).
With regard claim 8, Sobti discloses A system (abstract; fig 1-32) comprising; a server chassis, the server chassis defining a lateral face opening at a front of the server chassis (at least fig 12-19; Examiner consider the device with processor, storage, software installed, network etc. as a server), defining an internal server chassis cavity behind the lateral face opening and internal to the server chassis (at least fig 12-19; at least the ), and enclosing, within the internal server chassis cavity (at least fig 12-19), one or more heat producing computer components (paragraph [12]-[18]); and a bezel overlaying the lateral face opening of the server chassis (at least fig 12-19), the bezel comprising: an attachment mechanism connecting the bezel to the sever chassis adjacent the lateral face opening (at least fig 12-19, at least the smart device attached to the sever chassis); a housing defining at least a portion of a bezel cavity within the bezel (at least the bezel cavity within the bezel to receive a backup battery), the bezel cavity located outside of the internal server chassis cavity (at least fig 12-19); and a backup power source located within the bezel cavity of the bezel (paragraph [62]-[66]).
Examiner’s note: 
Bezel: the outer frame of a computer screen, mobile phone, or other electronic device (https://www.collinsdictionary.com/us/dictionary/english/bezel)
With regard claim 9, Sobti further disclosed the backup power source further comprises a plurality of backup power sources (paragraph [62]-[66]).
With regard claim 10, Sobti further disclosed the backup power source further comprises a rechargeable battery (paragraph [62]-[66]).
With regard claim 11, Sobti further disclosed the bezel includes an interconnect, and wherein the server chassis includes a corresponding interconnect to transfer power between the rechargeable battery and a power supply within the
With regard claim 12, Sobti further disclosed the interconnect and the corresponding interconnect comprise a wired interconnect, a wireless interconnect, or a combination thereof (paragraph [73]-[77]).
With regard claim 13, Sobti further disclosed the bezel, the server chassis, or the combination thereof includes a controller to transfer power between the bezel and the corresponding interconnect (paragraph [62]-[66]).
With regard claim 15, Sobti further disclosed the housing includes a continuous face between the bezel cavity of the bezel and the internal server chassis cavity (at least the continuous face between the server bezel and the server chassis shown in fig 12).
With regard claim 19, the above discussed art further disclosed the internal server chassis cavity maintains a first heat characteristic and the bezel cavity maintains a second heat characteristic (at least fig 12-19).
With regard claim 19, the above discussed art further disclosed the second heat characteristic of the bezel cavity has a reduced temperature environment relative to the first heat characteristic of the server chassis cavity (at least fig 12-19; Examiner consider, at least, while the first heat characteristic is operating and the 2nd on is not).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sobti (US 20130344917) in view of and further in view of Examiner’s Official Notice (EON). 
With regard claim 14, the above discussed art further disclosed the controller includes to cause the transfer of: power via the corresponding interconnect of the server chassis to the bezel to recharge the backup power source; or backup power from the backup power source via the corresponding interconnect of the server chassis to computing components enclosed within the internal server chassis cavity(paragraph [62]-[66]). 
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “instructions executable to transfer power”.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (instructions executable to cause the transfer of power) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further improve the power management of the modified structure. (admitted prior art, MPEP 2144.03) 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Simply put, the server bezel is a front cover for a server, and it is not reasonable to assert that element 1240 of Sobti's FIG. 12 is in any way a proper element to rely upon for this rejection. Applicant notes that Sobti does not utilize the word "bezel" in any form or fashion. Further, Sobti expressly discloses that: "FIG. 12 illustrates another embodiment showing other type of second smart device 1240 ...” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Sobti discloses A system (abstract; fig 1-32) comprising; a server chassis, the server chassis defining a lateral face opening at a front of the server chassis (at least fig 12-19; Examiner consider the device with processor, storage, software installed, network etc. as a server), defining an internal server chassis cavity behind the lateral face opening and internal to the server chassis (at least fig 12-19; at least the ), and enclosing, within the internal server chassis cavity (at least fig 12-19), one or more heat producing computer components (paragraph [12]-[18]); and a bezel overlaying the lateral face opening of the server chassis (at least fig 12-19), the bezel comprising: an attachment mechanism connecting the bezel to the sever chassis adjacent the lateral face opening (at least fig 12-19, at least the smart device attached to the sever chassis); a housing defining at least a portion of a bezel cavity within the bezel (at least the bezel cavity within the bezel to receive a backup battery), the bezel cavity located outside of the internal server chassis cavity (at least fig 12-19); and a backup power source located within the bezel cavity of the bezel (paragraph [62]-[66]).
Examiner’s note: 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841